EXHIBIT 99.1 NEWS RELEASE CONTACT:Patrick Scanlon, Senior Vice President, Controller Penseco Financial Services Corporation (570) 346-7741 FOR RELEASE:4:00 P.M. Eastern Time: November 5, 2010 Penseco Financial Services Corporation Reports Earnings as of September 30, 2010 SCRANTON, PA, November 5, 2010 Penseco Financial Services Corporation (OTC Bulletin Board: PFNS) (the “Company”), the Scranton, Pennsylvania based financial holding company of Penn Security Bank & Trust Company, reported net income for the three months ended September 30, 2010 of $3,044,000 or $0.93 per share, which remained relatively unchanged from the year ago period at $3,095,000 or $0.94 per share. The Company reported net income for the nine months ended September 30, 2010 of $9,041,000 or $2.76 per share, an increase from the year ago period of $2,636,000 compared with $6,405,000 or $2.21 per weighted average share from the year ago period. The increase in net income was primarily attributed to the fact that there were no merger related costs in 2010 whereas the Company incurred $1,550,000 in merger related costs associated with the Company’s acquisition of Old Forge Bank on April 1, 2009 (the “Merger”) and reduced interest expense from lower funding costs. Net income from core operations (“operating earnings”), which is a non-GAAP measure of net income, increased $1,613,000 for the nine months ended September 30, 2010 to $9,041,000 compared to $7,428,000 for the same period of 2009. Operating earnings for the nine months ended September 30, 2010 have been positively impacted by the Merger primarily through increased net income from a greater amount of loans and deposits. A reconciliation of the non-GAAP operating earnings and disclosure of the non-GAAP operating return on assets, operating return on equity and dividend payout ratio are described within the non-GAAP reconciliation schedule included within this press release. Net Interest Income Pre-provision net interest income increased $154,000 or 1.9% for the three months ended September 30, 2010. Net interest income, after provision for loan losses, decreased $362,000 or 4.6% during the 2010 period, partly from a $516,000 increase in the provision for loan losses, along with reduced interest and fees on loans and investment income offset by reduced interest expense from lower funding costs. Net interest income, after provision for loan losses, increased $2,740,000 or 13.3% for the nine months ended September 30, 2010 largely due to increased interest and fees on loans as a result of the loans and deposits acquired in the Merger, which was completed on April 1, 2009, as well as a reduction in deposit costs. Non-Interest Income Total non-interest income increased $495,000 or 15.7% to $3,638,000 for the three months ended September 30, 2010, compared with $3,143,000 for the same period in 2009. Trust department income increased $31,000 or 8.4% due to an increase in the market value of trust assets and new business. Brokerage fee income increased $5,000 or 5.4% mostly due to the volume of investor activity. Other fee income decreased $20,000 or 5.0% mainly due to a reduction in income on letters of credit and loan service fee income offset by increased debit card discounts related to the increased number of accounts. Other operating income increased $234,000 largely due to gains on the sale of low yielding long-term fixed rate real estate loans. Realized gains (losses) on securities, net, increased $221,000 as a result of the sale of securities from our equity portfolio. Total non-interest income increased $898,000 or 10.8% to $9,222,000 for the nine months ended September 30, 2010, compared with $8,324,000 for the same period in 2009. Trust department income increased $63,000 or 6.0% due to an increase in the market value of trust assets and new business. Service charges on deposit accounts increased $266,000 or 19.5% primarily due to the increased number of accounts and increased service charge activity. Brokerage fee income decreased $29,000 or 10.0% mostly due to a lower volume of investor activity. Other fee income increased $125,000 or 1 12.3% mainly from increased debit card discounts related to the increased number of accounts. Bank-owned life insurance income increased $41,000 or 12.0% from increased balances acquired in the merger. Other operating income increased $179,000 or 59.3% largely due to gains on the sale of low yielding long-term fixed rate real estate loans. Realized gains (losses) on securities, net, increased $200,000 as a result of the sale of securities from our equity portfolio. Non-Interest Expenses Total non-interest expenses increased $164,000 or 2.3% to $7,201,000 for the three months ended September 30, 2010 compared with $7,037,000 for the same period of 2009. Expense of premises and fixed assets increased $61,000 or 7.4% largely due to information technology system upgrades along with increased utilities expense. FDIC insurance assessments increased $129,000 or 101.6% in 2010. Total non-interest expenses decreased $50,000 or 0.2% to $21,043,000 for the nine months ended September 30, 2010 compared with $21,093,000 for the same period of 2009. Salaries and employee benefits expense increased $491,000 or 5.5% mainly due to increased salaries resulting from additional employees as a result of the Merger. Expense of premises and fixed assets increased $238,000 or 9.8% mostly due to information technology system upgrades along with additional depreciation as a result of the Merger. There were no merger related costs in 2010 compared to 2009, in which the Company incurred. Merger related costs of $1,550,000, which consisted of computer and equipment upgrades of $606,000, investment banking, valuation services, legal and accounting fees of $429,000, severance payments of $450,000 and stay bonuses of $65,000. FDIC insurance assessments increased $321,000 or 56.2% in 2010. Other operating expenses increased $434,000 or 8.6% mostly from amortization of core deposit intangible expense of $258,000 and increased professional services of $147,000. Asset Quality The ratio of the allowance for loan losses to total loans totaled1.05% as of September 30, 2010 and 2009, respectively. Management believes the allowance for loan losses is adequate. Non-accrual loans equaled $4,871,000 or 0.78% of loans at September 30, 2010 an increase of $1,760,000 from $3,111,000 or 0.52% of loans at September 30, 2009. If interest on those loans had been accrued, such income would have been $338,000 and $394,000 for the nine months ended September 30, 2010 and September 30, 2009, respectively. There were no commitments to lend additional funds to individuals whose loans are in non-accrual status. Net loan charge-offs amounted to $1,523,000 or 0.25% of average outstanding loans for the nine months ended September 30, 2010 compared to $548,000 or 0.10% for the nine months ended September 30, 2009. As of September 30, 2010, the Company had total impaired loans of $5,073,000. Management performed an evaluation of expected future cash flows, including the anticipated cash flow from the sale of collateral, and compared that to the carrying amount of the impaired loans. Based on these evaluations, the Company has determined that a reserve of $1,298,000 is required against impaired loans at September 30, 2010. During the second quarter of 2008, the Company was notified that The Education Resources Institute, Inc. (TERI), a guarantor of a portion of our student loan portfolio, had filed for reorganization under Chapter 11 of the Federal Bankruptcy Act. At September 30, 2010, the Company had $7.4 million of TERI loans out of a total student loan portfolio of $16.9 million. The Company does not anticipate that TERI’s bankruptcy filing will significantly impact the Company’s financial statements. These loans are placed on non-accrual status when they become more than 90 days past due. At September 30, 2010 there was $58,000 of such loans placed on non-accrual status. Income Tax Expense Applicable income taxes increased $20,000 or 2.5% for the three months ended September 30, 2010 due to overall higher taxable income. Also, applicable income taxes increased $1,052,000 or 73.4% during the first nine months of 2010 primarily due to the effect of $1,550,000 of costs associated with the Merger recorded during the first nine months of 2009, along with overall higher income. 2 PENSECO FINANCIAL SERVICES CORPORATION FINANCIAL HIGHLIGHTS (unaudited) (in thousands, except per share amounts) September 30, September 30, Inc / (Dec) % $ Change Three Months Ended PERFORMANCE RATIOS Return on Average Assets % % -4.86 % Return on Average Equity % % -8.13 % Net Interest Margin % % -1.21 % Efficiency Ratio % % -3.92 % Nine Months Ended PERFORMANCE RATIOS Return on Average Assets % % % Return on Average Equity % % % Net Interest Margin % % % Efficiency Ratio % % -11.84 % STOCKHOLDERS' VALUE Net Income $ $ $ % Earnings per share % Dividends Per Share - - Book Value Per Share % Market Value Per Share % Market Value/Book Value % % % Price Earnings Multiple x x -11.58 % Dividend Payout Ratio % % -19.93 % Dividend Yield % % -9.28 % SAFETY AND SOUNDNESS Stockholders' Equity/Assets % % % Total Capital/Risk Weighted Assets % % -0.95 % Tier 1 Capital/Risk Weighted Assets % % -0.82 % Tier 1 Capital/Average Assets % % -7.10
